Case 1:18-cv-O7074-Bl\/|C Document 7 Filed 12/26/18 Page 1 of 1 Page|D #: 35

AFF|DAV|T OF SERV|CE THROUGH THE SECRETARY OF STATE

UNlTED STATES DlSTRlCT COURT Purchased/Filed; December 17, 2018
EASTERN DiSTRlCT OF NEW YORK index Number: 1:18_0\/_07074_

 

 

 

Kareem Nelson plaintiff($)
against
P.L.G. 499, LLC d/b/a PLG Coffee House and Tavern and Rita Leoca/ Defendant($)
STATE OF NEW \§O,R_ , SS_
couNTY oF NW?§ ij ~~
Thomas Arleo , being duly sworn, deposes and says: deponent is over
the age of eighteen (18) years; that on December 18, 2018 , at 3:48 Pl\/l , at the office of the

 

Secretary of State of the State of New York in the City of Aibany, New York deponent served the annexed

Summons in a Civil Action, Civil Complaint for injunctive Relief, individual Practices of Judge Brian l\/l. Cogan
on

P.L.G. 499, LLC d/b/a PLG Coffee House and Tavern , the
Defendant in this action, by delivering to and leaving with Sue Zouky ,
AUTHOR|ZED AGENT in the Office of the Secretary of State, of the State of Nevv York, personally at the
OfHCe of the Secretary of State of the State of New York, 99 Washington Avenue, Albany, NY 12210.

2 true copies thereof and that at the time of making such service, deponent paid said Secretary

of State a fee of 40 dollars; That said service Was made pursuant to Section

303 Limited Liability Company Law .

 

Deponent further says that deponent knew the person so served as aforesaid to be the agent in the Offlce
of the Secretary of State of the State of New York, duly authorized to accept such service on behalf of said

defendant

Description of the person served: Approx. Age: 60 Approx. Wt: 110-120 lbs Approx. i-lt: 5’2"

Color of skin: White Haircolor: Blonde Sex: Female Other:

@bi/\

cRKie L.\EisENBERc-;
o Aég($l;iégu% spare c‘>EF NEW voRK Th°mas A"eo
i N N _ 01 16030725 1 -
QuALlFiED iN suFFoLK Att"y s F'|e N°'

CO |SSlON EXP|RES SEPTEMBER 20, 2021 mvoice_Work Order# 1575737 B(N) H' nw

EXEcuTlvE ATTORNEY SEvacE. INc. 585 STEWARTAVE. STE LL16. GARDEN ClTY. NY 11530 516-333-3447 Llc#

 

    
 

Sworn to before me

19th day of Dec

 

 

